Citation Nr: 0202480	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  01-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of a total right knee arthroplasty, currently 
evaluated as 30 percent disabling.  

(The issues of entitlement to service connection for a left 
leg disability, secondary to postoperative residuals of a 
total right knee arthroplasty; and entitlement to an 
increased evaluation for a low back disability will be the 
subject of a separate Board decision at a later date.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating action of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left leg 
disability, secondary to post operative residuals of a total 
right knee arthroplasty; as well as the issue of entitlement 
to an increased evaluation for a low back disability.  This 
action is being taken pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.))  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDING OF FACT

Post operative residuals of a total right knee arthroplasty 
are not manifested by objective evidence of severely painful 
motion or weakness, ankylosis, a limitation of extension to 
30 degrees, or by nonunion of the tibia and fibula with loose 
motion.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post 
operative residuals of a total right knee replacement have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 (2001); 
66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The service medical records include a January 1969 Physical 
Evaluation Board report which notes a history of an in-
service injury when the veteran slipped and banged his right 
knee.  He underwent a right medial meniscectomy and was 
discharged from service because of internal derangement.  In 
July 1969, service connection was granted for post-operative 
residuals of a right knee injury and a 10 percent rating was 
assigned.  

The veteran was afforded a VA examination in March 2000 at 
which time it was noted that he was scheduled to undergo a 
total right knee replacement in May 2000.  X-ray studies 
revealed severe osteoarthritis of the right knee. 

As noted above, the appellant underwent a right total knee 
replacement in May 2000.  The post operative diagnosis was 
severe degenerative joint disease of the right knee. 

In a June 2000 rating decision, the RO reviewed medical 
evidence pertaining to the veteran's right knee disorder 
which included records pertaining to a total arthroplasty 
performed in May 2000.  Based on a review of the record, the 
RO assigned a 20 percent rating for instability and a 
separate 10 percent rating based on x-ray evidence of 
arthritis with pain and limitation of motion.  Each rating 
was effective from January 7 to May 8, 2000.  A one month 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 (2000) was assigned, effective from the date of 
surgery, May 9 to June 30, 2000.  Thereafter, a 100 percent 
schedular rating was assigned, effective from July 1, 2000, 
to July 1, 2001, after which the rating for the right knee 
disorder was reduced to the current 30 percent rating in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055. 

An August 2000 VA X-ray study of the right knee showed a 
slight posterior lateral offset of the tibial portion of the 
prosthesis, and a minimal gap at the anterior superior aspect 
of the femoral prosthesis in respect to the bony femoral 
shaft.

At a May 2001 VA outpatient clinic the appellant reported 
right knee, calf and thigh swelling.  He denied problems with 
pain, and stated that the knee had neither been red nor hot.  
Physical examination revealed no edema.  There was thigh and 
calf hypertrophy, and fullness of the popliteal fossa.  The 
assessment was that the appellant had a Baker's cyst.

The RO contacted the veteran in May 2001 and notified him of 
the evidence necessary for the development of his current 
claim, the type of evidence necessary to substantiate his 
claim, and what efforts VA would take in attempting to obtain 
that evidence.  

In a June 2001 response, the veteran indicated that he had no 
further evidence to submit.  

The veteran was afforded a VA examination in June 2001 and 
his pertinent history and complaints were reviewed.  The 
examiner noted that the veteran had undergone a total right 
knee arthroplasty which resulted in the right leg being 1 1/4 
inches longer than the left.  As a result, the veteran wore 1 
1/4 inch lift in his left shoe.  The veteran complained of 
aching in his knees, for which he took over-the-counter 
medication.  He also reported posterior popliteal swelling 
and the possible presence of a cyst.  The examiner noted that 
the veteran was then employed as a correctional officer where 
his duties mainly involved supervising the waiting rooms.  

On physical examination, there was slight swelling of the 
right knee as compared to the left.  A well-healed, 
nontender, nonkeloidal, midline surgical scar was noted over 
the joint.  Right knee motion was from 0 degrees of extension 
through 90 degrees of flexion.  There was satisfactory power 
in extension, and the knee was stable in all phases.  The 
examiner noted that there was "slight uncomfortability" on 
right knee motion.  X-ray showed a slight posterolateral 
offset of the tibial portion of the prosthesis.  An 
ultrasound/sonographic study of right lower extremity was 
negative for evidence of a Baker's cyst, or popliteal fossa 
mass.  The diagnosis was post total right knee replacement 
arthroplasty. 

A VA scanogram of the lower extremities revealed that the 
right femoral length was 1.1 centimeters longer than the 
left, and that right tibial length was 0.3 centimeters longer 
on the right than the left.

II.  Analysis

The veteran contends that his right knee disorder is more 
severe than the current rating indicates.  Disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Total right knee arthroplasty.  The veteran's service-
connected right knee disability is currently evaluated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Under that Code, replacement of the 
knee joint with a prosthesis warrants a 100 percent 
evaluation for a one-year period following implantation of 
the prosthesis.  This period commences at the conclusion of 
the initial grant of a total rating for one month following 
hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, 
a 60 percent evaluation is warranted if there are chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability will be rated be rated by analogy to 
diagnostic codes 5256, 5261 or 5262.  The minimum evaluation 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Code 5256 pertains to ankylosis of the knee.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 
5261, limitation of extension is rated 40 percent disabling 
when extension is limited to 30 degrees.  Under Diagnostic 
Code 5262, nonunion of the tibia and fibula with loose 
motion, requiring a brace is rated 40 percent disabling.

The veteran underwent a total right knee replacement in May 
2000.  Following the prescribed period for assigning a 100 
percent disability rating under 38 C.F.R. § 4.30 and 
Diagnostic Code 5055, the veteran was assigned a 30 percent 
disability rating.  As discussed above, a 30 percent 
schedular rating is the minimum evaluation that may be 
assigned for a knee replacement.

The veteran has consistently maintained that he suffers from 
right knee pain and discomfort, and that he needs to take 
over-the-counter pain medication.  The Board finds however, 
that neither severe weakness of the right leg, nor severe 
pain has objectively been demonstrated.  In this regard, the 
June 2001 examiner found satisfactory right leg power.  
Further, objective evidence of severe pain, such as 
incoordination on use or disuse atrophy is not evident with 
respect to the right knee joint.  There is no objective 
evidence that the veteran suffers from nonunion of the tibia 
and fibula, with loose movement requiring a knee brace.  The 
June 2001 VA examination report included the examiner's 
observation that extension was to zero degrees, that there 
was satisfactory power in extension of the right knee, and 
that the joint was stable in all planes.  As the veteran 
retains at least some right knee motion, the joint is not 
ankylosed.  In addition, the range of motion reported on the 
most recent VA examination does not warrant assignment of an 
increased rating based on limitation of motion.  Thus, a 
higher disability rating under Diagnostic Codes 5260, 5261 or 
5262 would be unwarranted.

Given that there is no evidence of recurrent subluxation or 
instability of the right knee, the Board further finds that 
consideration of VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
and VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), do not 
provide a basis for a higher evaluation under the provisions 
of Diagnostic Code 5257.  

The Board has carefully considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 pertaining to functional loss due to 
pain.  In this case, Diagnostic Code 5055 includes the 
consideration of pain, limitation of motion or weakness in 
the affected extremity in rating prosthetic knee joint 
replacement residuals.  While there is evidence of pain, the 
record does not suggest that the pain results in functional 
impairment beyond what is contemplated by the 30 percent 
rating under Diagnostic Code 5055.  The Board notes the 
veteran's complaints of right knee pain; however, there is no 
evidence of record to show that it results in such severity 
as to cause impairment that rises to the level of an 
evaluation in excess of 30 percent.  In this regard, the 
report of the June 2001 VA examination noted only "slight 
uncomfortability" of motion of the right knee.  Moreover, 
factors such as weakness, fatigability, or incoordination are 
not indicated on the record to an extent that would support 
the assignment a rating higher than 30 percent, as stated 
herein.  Thus an increased evaluation under 38 C.F.R. §§ 4.40 
and 4.45 would not be applicable.  DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  Accordingly, the Board concludes 
that the residuals of the right knee arthroplasty are not 
more than 30 percent disabling.

Finally, the Board notes that the veteran's right leg is 
longer than the left, with the difference being as much as 1 
1/4 inches.  Notably, however, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2001), the service connected right leg 
must be at least 1 1/4 shorter than the left before 
compensation maybe awarded.  The right leg is longer than the 
left, not vice versa.

As such, the benefit sought on appeal is denied.

In deciding this claim, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001) (VCAA).  This liberalizing law is applicable to the 
present appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement this law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
These regulations, however, do not provide any rights other 
than those granted by the VCAA.  In the present case, the 
veteran has been notified of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  The RO obtained treatment records and the 
veteran was afforded a VA examination in connection with his 
claim.  Furthermore, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist and to notify him has been fulfilled.  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased evaluation for post operative residuals of a 
total right knee arthroplasty is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

